Citation Nr: 0531307	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1974.  The veteran died in August 1999.  The appellant claims 
to be the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 administrative decision.  

The appellant asked for a Travel Board hearing in her January 
2002 substantive appeal.  In a letter dated on June 17, 2005, 
the appellant was advised that her hearing was scheduled for 
June 29, 2005.  The appellant failed to report for her 
hearing.  She has not submitted evidence of good cause for 
her failure to report or requested that her hearing be 
rescheduled.  Accordingly, her request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.

REMAND

The veteran died in August 1999.  The appellant submitted a 
claim for entitlement to DIC benefits in September 1999.  The 
appellant alleges that she and the veteran had a common law 
marriage from July 1990 until the time of the veteran's death 
in August 1999.  Accordingly, the appellant alleges that she 
is the surviving spouse of the veteran.

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The appellant has not yet been 
provided with a VCAA notice letter which specifically 
addresses all these elements, and this should be done.

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101, 1311 (14); 38 
C.F.R. § 3.5(a)(1).  Such benefits are predicated, in part, 
on the claimant being a "surviving spouse," or eligible 
"child," or eligible "parent."

The term "surviving spouse," except as provided in 38 
C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j), and who was the spouse of the veteran at the time of 
the veteran's death.  The surviving spouse of a veteran must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation that was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
Finally, a surviving spouse of a veteran must not have 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50.

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may 
be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a).  In certain cases, 
an individual may be recognized as a surviving spouse of the 
veteran despite an invalid marriage where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid.  38 C.F.R. § 3.52.

Evidence shows that the veteran was divorced in August 1989 
and the appellant was divorced from her prior spouse in 
November 1984.  

Evidence conflicts regarding the nature of the relationship 
between the appellant and the veteran.  The appellant 
submitted several statements from individuals on VA Forms 21-
4171, Supporting Statements Regarding Marriage, with her 
claim in September 1999.  The statements supported the 
appellant's contention that she and the veteran had lived as 
husband and wife since July 1990.  One statement from another 
individual was less supportive, in that he said he only met 
the veteran several times and it appears his last contact 
with the veteran was in 1998.  

The appellant also submitted several other items in support 
of her claim.  A copy of a lease for an apartment is in the 
name of the veteran and the appellant for a 12- month period 
beginning in September 1997.  A copy of her car insurance 
statement for the period from March 1995 to August 1995 lists 
her and the veteran as covered drivers.  A copy of a 
statement from the South Carolina Electric and Gas Company 
from September 1997 shows the account in her name but lists 
the veteran in a section labeled "spouse/occupant."  Copies 
of six receipts for rent payments made by the veteran in 1998 
and 1999.

The appellant has not submitted tax records or similar 
evidence as proof of her common law marriage, however.

Other evidence of record serves to disprove the appellant's 
claim of a common law marriage.  She submitted a VA Form 21-
4171 from her landlady in January 2002.  The landlady 
indicated that she did not believe that the appellant and the 
veteran held themselves out as husband and wife.  The 
landlady also said that the veteran signed the lease renewal 
by himself for a one year period in September 1998.

In addition, several VA discharge summaries dated from 1990 
to 1998 refer to the veteran as either being divorced or 
single.  A girlfriend is mentioned in several of the 
discharge summaries.  Private medical records also reference 
a girlfriend but do not refer to the veteran as married.

The veteran was in receipt of disability pay sufficient to 
warrant additional compensation for dependents.  There are 
numerous letters of record that show he received additional 
compensation for his children.  At no time he submit a 
request for additional compensation for the appellant as his 
spouse.

VA records refer to the veteran's daughter as a next of kin 
and his son as his second next of kin.  The appellant's name 
was not mentioned by way of any relationship (including on 
the death certificate).

The veteran's daughter paid the veteran's burial expenses and 
VA granted her claim for burial benefits in August 2003.

The RO cited to the pertinent VA regulations in adjudicating 
the appellant's claim.  However, it did not cite any state 
law in evaluating the appellant's claim of a common law 
marriage.  A copy of the Georgia State Code that relates to 
marriage is in the claims file, yet the statutes are not 
actually discussed in the administrative decision, statement 
of the case, or supplemental statement of the case.  The RO 
did not assess whether the appellant's claim of a common law 
marriage satisfied the specific requirements under the 
Georgia statutes.  This is especially important as the 
Georgia statutes included in the claims file seems to suggest 
that the state recognizes a common law marriage only if it 
existed prior to January 1, 1997.  See Ga. Code Ann. § 19-3-
1.1 (2004).

The appellant's claim must be reviewed under the pertinent 
state law provisions and then a determination must be made as 
to whether the appellant satisfies the relevant VA statutory 
and regulatory provisions to be deemed the veteran's 
surviving spouse.

Accordingly, the Board REMANDS this case for the following:

1.  Send the appellant a VCAA notice 
letter discussing what information and 
evidence not of record is necessary to 
substantiate her claim, what information 
and evidence VA will seek to provide, and 
what information and evidence she is 
expected to provide.  Additionally, 
invite her to submit all pertinent 
evidence in her possession pertaining to 
the claim. 

2.  Thereafter, re-adjudicate the claim 
on appeal.  If it remains denied, provide 
the appellant and her representative with 
a supplemental statement of the case 
which summarizes the evidence and 
specifically discusses all pertinent 
legal authority (including the pertinent 
state law relied on in determining the 
status of the appellant's claim of a 
common law marriage).  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

